Citation Nr: 1705320	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1969 to April 1971, with service in the Republic of Vietnam from May 1970 to April 1971.  He was awarded the Vietnam Campaign Medal and Air Medal with 6 Oak Leaf Clusters, among other decorations.  The Veteran died in March 2008.  The Appellant is the Veteran's child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In her March 2009 substantive appeal, the Appellant requested a hearing before a Veterans' Law Judge.  A hearing was scheduled for May 2010.  Before the hearing, the Appellant withdrew her request.  38 C.F.R. § 20.704(e) (2016).

The Board remanded this case in May 2012 and August 2014 for additional development.  In a March 2015 decision, the Board denied the Appellant's claim.  

In an October 2015 Order, the Court of Appeals for Veterans Claims (the Court) vacated the March 2015 decision, and remanded the case to the Board for adjudication consistent with the terms of an October 2015 Joint Motion for Remand (JMR), specifically for the Board to provide an adequate statement of reasons and bases regarding whether the October 2014 VA opinion was consistent with the Court's holding in Polovick v. Shinseki, 23 Vet. App. 48 (2009).

In August 2016,  the Board requested that a Veterans Health Administration (VHA) examiner provide a medical opinion on an unresolved and complex medical matter in the case.  The Board received the requested VHA opinion in October 2016.  The appellant and her representative were notified of the medical opinion in November 2016 and afforded a period of 60 days from the date of the forwarding letters to submit additional evidence and argument. See 38 C.F.R. § 20.903  (2013. The appellant's representative provided additional argument in January 2017.  

The Board has not only reviewed the physical claims file, but also the electronic claims file to ensure a total review of the evidence in adjudicating the Appellant's claim.


FINDINGS OF FACT

1.  The Veteran died in March 2008, and his death certificate listed his immediate cause of death as metastatic melanoma; no contributing causes were listed.

2.  At the time of his death, the Veteran was not service-connected for any conditions.

3.  Metastatic melanoma was not shown in service or within the first post-service year, and has not been shown to be etiologically related to a disease, injury, or event in service, to include exposure to herbicide agents.

4.  The Veteran's cause of death is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 116, 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA satisfied its duty to notify the Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  Letters from VA dated in May 2008 and June 2012 notified the Appellant of how to substantiate a claim for service connection for the cause of the Veteran's death.  In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007).  Although the notice letter did not state that the Veteran was not service-connected for any conditions at the time of his death, the Board finds this error was not prejudicial to the Appellant as there were no conditions to list.  21 Vet. App. 342 (2007).  Therefore, the duty to notify is met.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Here, the Veteran's service treatment records, VA, Social Security Administration (SSA), and private treatment records are in the claims file.  The Appellant has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Appellant's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

VA opinions were obtained in October 2012 and October 2014, and a Veterans Health Administration (VHA) opinion was obtained in October 2016.  As will be discussed in greater detail below, the clinicians reviewed the Veteran's medical history and claims file, and provided opinions supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that taken together the opinions are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board remanded this case in May 2012 and August 2014.  The May 2012 remand directed the RO to request the Appellant identify any sources of records that could support her claim and to obtain a medical opinion addressing whether the Veteran's metastatic melanoma was incurred during service.  The RO mailed the Appellant the request for records in June 2012, and obtained a medical opinion in October 2012.  

The August 2014 remand directed the RO to provide the Appellant the opportunity to submit any additional records, including an updated opinion from Dr. R. S.; obtain relevant SSA records; obtain an addendum opinion from the October 2012 VA clinician; and readjudicate the claim.  The RO mailed the Appellant the requested letter in September 2014 and obtained the Veteran's SSA records later that month.  An addendum opinion was obtained in October 2014, and the claim was readjudicated in December 2014.  Accordingly, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was remanded by the Court in October 2015.  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.



Legal Criteria

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a) (West 2014).  To establish service connection on a direct basis, a claimant must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malignant tumors are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  Moreover, Veterans who served in the Republic of Vietnam are presumed to have been exposed to herbicide agents.  Certain diseases listed in the regulations are presumed service-connected for Veterans who are presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 116(a)(1)-(2), (f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (e) (2016).  The evidence does not show that the Veteran's melanoma manifested during service or within one year of service.  Moreover, melanoma is not one of the conditions presumed to be related to herbicide agents.  Accordingly, the presumptive provisions are not applicable in this case.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the claimant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).


Analysis

A brief recitation of the Veteran's medical history is appropriate to provide context to the analysis below.  VA medical records dated in August 1996 note the Veteran reported sustaining a burn on his right thigh approximately 20 years ago and that in the past year his leg had developed a dark fungating lesion in this area.  He separately reported having a mole on his proximal anterior thigh for 25 years that had grown in the past year.  The Veteran requested a removal of the lesion, and underwent an excision of the lesion at that time.  Biopsy of the lesion indicated a diagnosis of malignant melanoma, Clark's level 4, Breslow depth 2.75 millimeter.

VA medical records from February 2007 show the Veteran was treated for metastatic malignant melanoma, which was originally diagnosed in August 1996.  The Veteran reported that 3 years prior he began to develop right low back pain, but X-ray and bone scans were negative.  The report indicated the Veteran was apparently disease free until October 2006, when he was seen for right lower extremity swelling and pain in his right groin.  Computerized tomography (CT) scans of the pelvis performed at that time showed left lower para-aortic, right iliac, pelvic, and inguinal lymphadenopathy.  Fine needle aspiration of the mass was suggestive of melanoma, which was confirmed by a pelvic mass biopsy and positron-emission tomography (PET) scan.  

An April 2007 admission history and physical note indicated that the Veteran believed a burn from Agent Orange resulted in melanoma to his right side.  

The Veteran died in March 2008.  His death certificate listed the cause of death as metastatic melanoma.  The Appellant and her representative contend that service connection for the cause of the Veteran's death is warranted based on his exposure to Agent Orange, or alternatively, based on direct exposure to sunlight during service or an oil burn.  See July 2008 Notice of Disagreement, June 2012 representative statement, and January 2017 Appellate Brief.

The first service connection element is met by virtue of the Veteran's metastatic melanoma that was determined to be his cause of death.  

Regarding the in-service element, the Veteran's exposure to herbicide agents is presumed given his service in the Republic of Vietnam.  With respect to the other theories of entitlement, the Veteran's service records indicate treatment for sunburnt lips.  However, his service records are completely silent for complaints of or treatment for a gun oil burn.  Indeed, on September 1969, February 1970, and April 1971 examinations, the Veteran's skin was found to be clinically normal, and on contemporaneous reports of medical history he denied skin problems.  However, given the Veteran's presumed exposure to herbicide agents, the in-service element has been satisfied.

Turning to the final service connection element, there are several nexus opinions of record.  An October 2006 note from Dr. R. S., a VA hematologist / oncologist, stated that the Veteran's metastatic malignant melanoma was likely caused by his exposure to herbicide agents while in the military.

A VA medical opinion was obtained from Dr. J. M. in October 2012.  Dr. J. M. opined that the Veteran's melanoma was less likely than not the result of herbicide agent exposure.  She explained that melanoma was not among the presumed service-connected conditions related to herbicide agent exposure, and that medical literature contained no evidence that melanoma was caused by or resulted from exposure to herbicide agents.  Dr. J. M. also opined that the Veteran's melanoma was less likely than not the result of sunlight exposure or the tropical climate in Vietnam, reasoning that the Veteran's melanoma began on the right thigh, a region which would be expected to be shielded from normal sun exposure.  

In a November 2014 addendum, Dr. J. M. addressed several potential causes of the Veteran's malignant melanoma.  With respect to a reported hot gun oil spill on the Veteran's thigh, she opined that the spill was less likely than not the cause of the melanoma, explaining that the Veteran's service records did not indicate treatment for a hot oil spill or a scar resulting therefrom, that melanoma was diagnosed many years after service, and that the Veteran's mole had been changing for about a year prior to the diagnosis.  She further noted that the Veteran had reported a long history of the mole, and that scarring produces a stable structure.  Dr. J. M. reasoned that if exposure to hot oil with the resulting scar had transformed the mole on the thigh, the Veteran would have had evidence of melanoma many years prior to his actual presentation.  Thus, his melanoma was less likely than not related to the hot gun oil spill.

As to the Veteran's treatment for sunburnt lips, Dr. J. M. noted the Veteran's service records contained no mention of sunburn on his legs, and that his legs would have been covered with clothing for the majority of the time during active duty service relative to his lifetime solar exposure.  She also observed that high risk for melanoma is especially related to childhood sunburns, but that it was not known whether the Veteran experienced significant sunburn to his thighs during childhood.  In light of these facts and in consideration of lifetime solar risk, she opined that the Veteran's melanoma was less likely than not related to his potential solar exposure during service.

With respect to in-service herbicide agent exposure, Dr. J. M. acknowledged the Veteran's presumed exposure and Dr. R. S.'s October 2006 favorable opinion.  However, she observed that the 2006 opinion was not supported by any rationale.  She further noted that the cumulative scientific data reported by the National Academy of Sciences since 1993 found that there was no positive association between herbicide exposure and skin cancer.  Dr. J. M. also considered the February 2004 Journal of Occupational and Environmental Medicine study which found an increased risk of melanoma among Operation Ranch Hand pilots, but concluded that the study was at risk for observation bias.  She added that the study only suggested a relationship but did not rise to the level of indicating a causal relationship between the Veteran's exposure and his melanoma.  

In response to the October 2015 JMR, the Board obtained a VHA opinion from VA Hematology / Oncology specialist Dr. M. K.  Dr. M. K. October 2016 opinion noted that the known risk factors for melanoma were family history, atypical naevi, and a number of naevi phenotypic traits including hair color, presence of freckles, and sun exposure.  The Board notes nevus is defined as a congenital lesion of the skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1273 (32d ed. 2012).  Dr. M. K. stated that there was no proven association between herbicide exposure and the development of melanoma.  

Dr. M. K. noted that when the Veteran was first seen for melanoma excision surgery in 1996, he had a 29-year history of the mole in the same location, which began increasing in size one year prior to the melanoma diagnosis.  From this she reasoned that the Veteran might have had a benign mole which progressed into a malignant melanoma, which was more likely to cause his cancer.  As to the gun oil burn, she noted that the Veteran's service records showed no treatment for such an injury, and that the examination during his surgery showed no scarring.  

In addressing the February 2004 Journal of Occupational and Environmental Medicine study, Dr. M. K. noted the authors' suggestion that the higher incidence of melanoma in Ranch Hand Veterans could have been related to frequent physical examination, as at least one third of the melanoma cases in those Veterans were found by routine physical examinations of the skin.  She also observed that the study was limited for adjustment of external analysis, explaining that this was the only study that showed a possible association for the development of melanoma, whereas other studies showed no increase in the incidence of melanoma with herbicide agent exposure.  She concluded by noting that at present the Institute of Medicine and Centers for Disease Control and Prevention have determined there is not enough evidence to show a link between herbicide agent exposure and the development of melanoma.  

Based on the foregoing, the Board finds that the weight of the evidence is against finding a relationship between the Veteran's cause of death and his military service.  With respect to the hot oil burn theory, the Veteran's service records are completely silent for complaints of or treatment for an oil burn.  Moreover, Dr. J. M. opined that the Veteran's melanoma was less likely than not related to an in-service oil burn, and provided a reasoned explanation for that conclusion consistent with the evidence of record.  The record contains no positive nexus opinion on this theory of entitlement.  Thus the evidence is against finding that the Veteran's melanoma was caused by an in-service oil burn.

Dr. J. M. also rendered negative nexus opinions regarding the Veteran's melanoma being caused by in-service sun exposure, and provided a reasoned explanation for that conclusion consistent with the evidence of record.  The record contains no positive nexus opinion on this theory of entitlement.  Thus the evidence is against finding that the Veteran's melanoma was caused by in-service sun exposure.

As indicated above, there are competing opinions regarding the relationship between the Veteran's exposure to herbicide agents and his melanoma.  In support of such a relationship is Dr. R. S.'s October 2006 opinion, which stated that the Veteran's herbicide agent exposure was the likely cause of his melanoma.  Dr. R. S. provided no rationale for his conclusion.  Given the absence of any supporting rationale, Dr. R. S.'s opinion is of limited probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for the opinion goes to the weight or credibility of the evidence); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).

Weighing against the Appellant's claim are the opinions of Dr. J. M. and Dr. M. K.  
The Board is aware of the Court's decision in Polovick v. Shinseki, in which the Court observed:

To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  This is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."

Reviewing the medical opinions in light of the Court's guidance in Polovick, the Board finds that Dr. J. M.'s opinion and addendum addressing herbicide agent exposure are also of limited probative value.  The Board's conclusion is based on Dr. J. M.'s reliance on the absence of cumulative scientific data reported by the National Academy of Sciences.  Additionally, Dr. J. M. discounted the February 2004 Journal of Occupational and Environmental Medicine study with the statement that there was the possibility of observation bias, without further explanation.  These factors limit the probative value of the opinion.

Alternatively, Dr. M. K.'s rationale was detailed and did not rely primarily on the absence of statistical evidence supporting presumptive service connection.  Dr. M. K. explained the known risk factors for melanoma, and reported that there was no proven association between herbicide agent exposure and melanoma.  She also discussed the significance of the February 2004 Journal of Occupational and Environmental Medicine study, noting the authors' finding that the higher incidence of melanoma in Ranch Hand Veterans could have been related to frequent physical examination, as well as the fact that the conclusions of the study were contradicted by other studies showing no increase in melanoma incidence due to herbicide agent exposure.  Further, Dr. M. K. proffered an alternative explanation for the origin of the Veteran's melanoma, reasoning that he may have had a benign mole which progressed into a malignant melanoma, which was a more likely cause of the Veteran's cancer.  Not only is Dr. M. K.'s opinion supported by a detailed rationale, it also contained none of the shortcomings identified by the Court in the Polovick case.  

For these reasons the Board finds Dr. M. K.'s opinion to be of significant probative value and more persuasive than Dr. R. S.'s October 2006 opinion.  Thus the weight of the evidence is against finding that the Veteran's melanoma was caused by an in-service exposure to herbicide agents.  

As the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for the cause of the Veteran's death must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


